Citation Nr: 0616010	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The claims folder was subsequently 
transferred to the RO in Los Angeles, California.


FINDING OF FACT

The veteran has Level I hearing loss in the right ear and 
Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable (zero percent disabling) under Diagnostic 
Code (Code) 6100.  38 C.F.R. § 4.85.  Impaired hearing will 
be considered a disability only after threshold requirements 
are met.  See 38 C.F.R. § 3.385.  Once disability is 
established, levels of hearing loss are determined by 
considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b), Table 
VI.  Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; 
see Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The veteran was afforded a VA audiological examination in 
November 2002.  At that time, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
30
35
55
65
LEFT
-----
25
45
60
70

The average puretone threshold was 46 dB in the right ear and 
50 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 92 
percent in the left ear.

In August 2005, the veteran underwent a second VA audiology 
examination conducted by clinical audiologist "R.E.H" of 
Hearx West, LLC.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
40
50
60
65
LEFT
-----
35
50
65
70

The average puretone threshold was 54 dB in the right ear and 
55 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 88 
percent in the left ear.

In this case, applying the results of the November 2002 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and I for the left ear.  

Applying the results of the August 2005 VA examination to 
Table VI yields a Roman numeral value of I for the right ear 
and II for the left ear.  Applying these values to Table VII, 
the Board finds that the veteran's hearing loss should be 
evaluated as noncompensable.  The Board finds no other 
medical record that would provide a basis to increase the 
veteran's disability evaluation. 

It is important for the veteran to understand that under the 
Lendenmann case, the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  The veteran's 
complaints due not provide a basis to increase the evaluation 
based on these test results. 

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 C.F.R.  § 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated August 2002, as well as 
information provided in the December 2003 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the December 2003 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Although 
the veteran was not informed by the RO to provide all 
relevant evidence in his possession prior to the December 
2002 initial rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Similarly, the RO's 
failure to provide the veteran a copy of Table VII (which is 
used for calculating the level of VA disability for hearing 
impairment) has not been shown to have resulted to any 
prejudice to the veteran.  Accordingly, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the Board concedes that the veteran 
did not receive notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating or the requirements for establishing an 
effective date for any award based on his claim prior to the 
December 2002 rating decision on appeal.  However, by way of 
the December 2002 rating decision and December 2003 statement 
of the case, the veteran was generally provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for entitlement to a compensable 
disability rating for bilateral hearing loss.  Again, the 
Board emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Any error is found to 
be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records as well as 
two VA examinations.  The veteran submitted private medical 
records, a private physician letter, and lay evidence in the 
form of his own statements.  He has not identified or 
authorized VA to obtain any other evidence.  The Board finds 
no indication or allegation that additional pertinent 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


